Exhibit 10.5

 

FORM OF M&A RESTRICTED STOCK UNIT AWARD AGREEMENT

PURSUANT TO THE

BATTALION OIL CORPORATION
2020 LONG-TERM INCENTIVE PLAN

 

[GRANTED UNDER 2020 MANAGEMENT INCENTIVE PLAN]

 

Employee:

 

Date of Grant:

 

Number of Restricted Stock Units Granted:

 

 

THIS M&A RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”), dated
as of the Date of Grant specified above, is made between BATTALION OIL
CORPORATION, a Delaware corporation (the “Company”), and the employee specified
above (the “Participant”). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Battalion Oil Corporation 2020 Long-Term
Incentive Plan, as it may be amended from time to time (the “Plan”).

 

WHEREAS, pursuant to the 2020 Management Incentive Plan approved by the Board,
the Company desires to grant Restricted Stock Units to the Participant pursuant
to the terms of this Award Agreement and the Plan.

 

NOW THEREFORE, in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and the Participant hereby agree as
follows:

 

1.                                      Grant. On the Date of Grant, the Company
hereby grants to the Participant the number of Restricted Stock Units specified
above, pursuant to Article VII of the Plan (the “Awarded RSUs”). Each of the
Awarded RSUs may be converted into one share of Common Stock, subject to the
terms of the Plan and this Award Agreement. The Awarded RSUs have been granted
to the Participant in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Participant.

 

2.                                      Subject to Plan. This Agreement is
subject to the terms and conditions of the Plan, and the terms of the Plan shall
control; provided, however, in the event of a conflict or inconsistency between
the discretionary terms and provisions of the Plan and the provisions of this
Award Agreement, this Award Agreement shall control. Unless otherwise expressly
provided in this Award Agreement, provisions of the Plan that confer
discretionary authority on the Committee or the Board shall be limited as set
forth in the Plan and do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
conferred by appropriate action of the Committee or Board under the Plan after
the date hereof. This Agreement is subject to any rules promulgated pursuant to
the Plan by Committee, subject to Board approval, and communicated to the
Participant in writing.

 

3.                                      Vesting. The Awarded RSUs shall vest as
follows:

 

(a)                                 General Rule — Vesting due to Change of
Control Event or Transactions — Full Vesting. If one or more of the following
events occurs, and if the Participant remains continuously employed by the
Company until the first such event occurs, the Awarded RSUs shall become fully
vested on the date such event occurs:

 

(i)                                     A Change of Control Event;

 

1

--------------------------------------------------------------------------------



 

(ii)                                  The completion by the Company of one or
more merger or acquisition transactions totaling $100,000,000 or more in
aggregate market capitalization value; or

 

(iii)                               The completion by the Company of a merger
transaction with any of the following companies: [Company A], [Company B], or
[Company C].

 

(b)                                 Exception for Occurrence of Transaction
after Termination Without Cause — Full Vesting. Notwithstanding anything else
herein, if, prior to the date of the Participant’s termination of employment
without “Cause” (as defined below), the Company enters into a binding agreement
to consummate one or more of the transactions specified in Section 3(a)(ii) or
(a)(iii), and if the Participant had remained continuously employed by the
Company until the date of such termination, the Awarded RSUs shall become fully
vested on the date the first such transaction closes. For purposes of this Award
Agreement, “Cause” means one or more of the following: (i) the willful failure
by the Participant to perform the Participant’s duties in any material respect
as required hereunder (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness or disability) or the
commission by the Participant of an act of willful misconduct in any material
respect with respect to the Company; (ii) the engaging by the Participant in
conduct which is demonstrably and materially injurious to the Company and/or any
Affiliated Entity; (iii) the willful engaging, or failure to engage, by the
Participant in conduct which is in material violation of any of the Company’s
written policies and procedures; (iv) the Participant’s breach of duty (other
than inadvertent acts or omissions) involving fraud, dishonesty, disloyalty, or
a conflict of interest; (v) the Participant’s failure to cooperate with any
investigation or inquiry authorized by the Company or an Affiliated Entity or
conducted by a governmental authority related to the Company’s or an Affiliated
Entity’s business or the Participant’s conduct; or (vi) the Participant’s
conviction of, or entry of a plea agreement or consent decree or similar
arrangement with respect to, any felony, any crime involving deceit, fraud,
perjury or embezzlement, or any violation of federal or state securities laws.
For purposes of a “Cause” determination, no act, or failure to act, shall be
deemed “willful” unless done, or omitted to be done, by the Participant not in
good faith and without reasonable belief that the Participant’s action or
omission was in the best interest of the Company. With respect to elements
(i) through (v) above, the Company shall provide the Participant with thirty
(30) days to cure such failure or conduct following written notice of the
specific facts and circumstances that are deemed to constitute Cause, unless
such failure or conduct is not reasonably capable of being cured.

 

(c)                                  Exception for Occurrence of Change of
Control Event after Termination Without Cause — Discretionary Vesting.
Notwithstanding anything else herein, if, prior to the date of the Participant’s
termination of employment without Cause, the Company enters into a binding
agreement to consummate a transaction specified in Section 3(a)(i), and if the
Participant had remained continuously employed by the Company until the date of
such termination, the Board, in its sole discretion, may permit the Awarded RSUs
to become fully vested on the date such transaction closes.

 

(d)                                 Forfeiture. Subject to Subsection (b) and
Subsection (c), upon termination of the Participant’s employment for any reason,
any unvested Awarded RSUs shall be immediately forfeited, and all of the
Participant’s rights with respect to the forfeited Awarded RSUs shall cease and
terminate, without any further obligations on the part of the Company.

 

4.                                      Settlement of Awarded RSUs; Delivery of
Common Stock. Subject to the satisfaction of any applicable provisions of this
Award Agreement, when any Awarded RSUs vest pursuant to Section 3 herein, the
Company shall as soon as practicable (and in all events not later than two and
one-half (2 ½) months after the applicable vesting date) cause to be issued and
delivered to the Participant one share of

 

2

--------------------------------------------------------------------------------



 

Common Stock in payment and settlement of each of the vested Awarded RSUs.
Delivery of the Common Stock shall be effected by the electronic delivery of the
Common Stock to a brokerage account designated by the Participant or by
book-entry registration of such Common Stock with the Company’s transfer agent
(with no physical certificate issued to the Participant) and shall be subject to
the tax withholding provisions of Section 14.3 of the Plan and compliance with
all applicable legal requirements as provided in the Plan, and shall be in
complete satisfaction and settlement of such vested Awarded RSUs. If the Company
so elects, its obligation to deliver shares of Common Stock pursuant to this
Agreement shall be conditioned upon its receipt from Participant or other
permitted recipient of an executed investment letter, in form and content
satisfactory to the Company and its legal counsel, evidencing the investment
intent of such person and such other matters as the Company may reasonably
require. If the Company so elects, the certificate or certificates representing
the shares of Common Stock issued hereunder shall bear a legend to reflect any
restrictions on transferability.

 

5.                                      Stockholder Rights. The Participant will
have no rights as a stockholder with respect to any shares of Common Stock
covered by this Award Agreement, no dividend rights, and no voting rights with
respect to the Awarded RSUs or any shares of Common Stock underlying or issuable
in respect of such Awarded RSUs until such shares of Common Stock are actually
issued to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate or book entry evidencing such shares.

 

6.                                      Non-Transferability. Except as provided
in Section 14.2 of the Plan, the Awarded RSUs and any interest therein or shares
of Common Stock payable in respect thereof shall not be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.

 

7.                                      Compliance with Applicable Law.
Notwithstanding any provision of this Award Agreement to the contrary and
subject to Section 14.5 of the Plan, the Participant agrees that the issuance of
Common Stock hereunder will be subject to compliance with all requirements of
applicable law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
As a condition to any issuance of Common Stock hereunder, the Company may
require the Participant to satisfy any requirements that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.

 

8.                                      Representations and Warranties of
Participant. The Participant represents and warrants to the Company as follows:

 

(a)                                 The Participant has received a copy of the
Plan and has read and understands the terms of the Plan and this Award
Agreement, and agrees to be bound by their terms and conditions. The Participant
acknowledges that there may be adverse tax consequences upon the granting of the
Awarded RSUs, vesting of the Awarded RSUs, or disposition of the Awarded RSUs
once vested, and that the Participant should consult a tax adviser prior to such
time.

 

(b)                                 The Participant agrees to sign such
additional documentation as may reasonably be required from time to time by the
Company in connection with this Award Agreement.

 

9.                                      Data Privacy. By participating in the
Plan, the Participant acknowledges and consents to the collection, use,
processing, and transfer of personal data as described in this Section 9. The
Company, its Subsidiaries, and their Affiliated Entities hold certain personal
information about the Participant, including the Participant’s name, home
address and telephone number, email address, date of birth, social security
number or other employee identification number, salary, nationality, job title,
any shares of Common Stock held in the Company, details of all Awarded RSUs or
any other entitlement to shares of

 

3

--------------------------------------------------------------------------------



 

Common Stock or equivalent benefits awarded, canceled, purchased, vested,
unvested or outstanding in the Participant’s favor, for the purpose of managing
and administering the Plan (“Data”). The Company and its related entities may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration, and management of the Participant’s participation in the Plan,
and the Company, its Subsidiaries, and their Affiliated Entities may each
further transfer Data to any third parties assisting the Company, any of its
Subsidiaries, and any of their Affiliated Entities in the implementation,
administration, and management of the Plan. The Participant acknowledges that
the transferors and transferees of such Data may be located anywhere in the
world and hereby authorizes each of them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering, and managing the Participant’s participation in the
Plan, including any transfer of such Data as may be required for the
administration of the Plan and the subsequent holding of shares of Common Stock
on the Participant’s behalf to a broker or to another third party with whom the
Participant may elect to deposit any shares of Common Stock acquired under the
Plan.

 

10.                               Binding Effect. This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Participant.

 

11.                               Notices. All notices between the parties
hereto shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by electronic delivery, overnight courier, or by postage
paid first-class mail. Notices shall be directed, if to Participant, at the
Participant’s address as contained in the Company’s records, or if to the
Company, addressed to its Senior Vice President, Human Resources &
Administration, at the principal executive offices of the Company.

 

12.                               Modification. Pursuant to Section 14.4 of the
Plan and subject to the restrictions specified therein, the Board may
unilaterally amend this Award Agreement, whether or not the Awarded RSUs are
vested, to the extent it deems appropriate; provided, however, amendments that
are adverse to the Participant require the consent of the Participant or the
Participant’s successors and permitted assigns. Amendments to this Award
Agreement must be in writing.

 

13.                               Severance of Terms. If any provision of this
Award Agreement is or may be held by a court or arbitrator of competent
jurisdiction to be invalid, void, or unenforceable to any extent, the validity
of the remaining parts, terms, or provisions of this Award Agreement shall not
be affected thereby, and such illegal or invalid part, term, or provision shall
be deemed not to be part of this Award Agreement. The remaining provisions shall
nevertheless survive and continue in full force and effect without being
invalidated in any way.

 

14.                               Entire Agreement. This Agreement sets forth
the entire understanding between the parties with respect to the subject matter
hereof and supersedes and replaces all prior communications, understandings and
agreements between the parties, whether written or oral, express or implied,
relating to the subject matter hereof.

 

15.                               Limitation on the Participant’s Rights.
Participation in the Plan confers no rights or interests other than as herein
provided. This Award Agreement creates only a contractual obligation on the part
of the Company as to amounts payable and shall not be construed as creating a
trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Participant shall have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the Awarded RSUs, and rights no greater than the right
to receive the Common Stock as a general unsecured creditor with respect to
Awarded RSUs, as and when payable hereunder.

 

16.                               State Law. This Agreement is made within the
State of Texas. Therefore, except where preempted by federal law, this Award
Agreement shall in all respects be interpreted, enforced, and governed

 

4

--------------------------------------------------------------------------------



 

under the laws of the State of Texas and shall in all cases be construed as a
whole (according to its fair meaning, and not strictly for or against any of the
parties). Subject to the terms of any arbitration agreement between the Company
and the Participant, any action seeking interpretation or enforcement of its
terms may be maintained only in the state courts of Harris County, Texas without
regard to where the cause of action arose.

 

17.                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be construed as an original for all
purposes, but all of which taken together shall constitute one and the same
Agreement.

 

18.                               Incorporation of Recitals. All recitals
included in the introductory portion of this Award Agreement are incorporated
into the terms hereof by this reference.

 

19.                               Titles. The titles of Sections, Subsections,
and Paragraphs in this Award Agreement are placed herein for convenience of
reference only, and this Award Agreement is not to be construed by reference
thereto.

 

20.                               No Contract of Employment. Nothing contained
herein shall be construed to constitute a contract of employment between the
Company and the Participant. Nothing contained herein shall be deemed to give
the Participant the right to be retained in the employ of the Company, to be
rehired by the Company, or to interfere with the right of the Company to
discharge the Participant at any time without regard to the effect such
discharge might have on the Participant’s right to receive benefits under this
Award Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
on the dates written below.

 

“COMPANY”

 

 

 

 

 

BATTALION OIL CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

 

 

 

Name (printed)

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

 

 

 

 

 

 

 

[EMPLOYEE NAME]

 

Date

 

5

--------------------------------------------------------------------------------